             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


RICHARD DONALDSON,                   *
                                     *


        Plaintiff,                   *
                                     *


             V.                      *                  CV 618-125
                                      *


CITY OF BROOKLET, JOHN BAKER, *
and LAWRENCE MEYER, III,      *
                                      *


        Defendants.                   *




                                 ORDER




        Presently before the Court is the parties' Stipulation of

Dismissal.        (Doc. 23.)     Plaintiff and all Defendants consent to

dismissal; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).          IT IS THEREFORE ORDERED

that    Plaintiff s    claims    against   Defendants   are   DISMISSED   WITH

PREJUDICE.    All parties shall bear their own costs and attorney's

fees except as provided for in the parties' agreement.               The Clerk

is directed to close this case.


       ORDER ENTERED at Augusta, Georgia this c30^ day of November,
2019.




                                                              ,, CHIEF JUDGE
                                                     STATES DISTRICT COURT
                                            SOUTHERN    DISTRICT OF GEORGIA
